Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Lucas Stelling on 01/28/2022.  Claims 1-9 are allowed.

Claim 1. (Currently Amended) A type I-B CRISPR-Cas system  cas3 gene-based gene editing method comprising the following step: 
performing a gene editing on genetic materials of all organisms by using a gene editing tool consisting of a protein Cas3 expression vector comprising cas3 gene of Streptomyces virginiae IBL14 as set forth in SEQ ID NO: 1, and a gene editing vector comprising a t-DNA and/or a g-DNA.  

Claim 2. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 1, further comprising the following steps: 
(1) construction of Cas3 expression vector designing primers based on a sequence information of the cas3 gene using a Streptomyces virginiae IBL14 genome as a template, amplifying to obtain the cas3 gene by a PCR reaction, and ligating the cas3 gene to a vector to obtain the Cas3 expression vector; 
(2) construction of gene editing vector 
(A) designing primers according to a sequence of a gene of interest, using a biological genome of the interest as a template, designing and synthesizing a t-DNA fragment with a desired genetic function by PCR, wherein the t-DNA fragment has upstream and downstream homologous arms of the gene of interest; 
(B) designing and chemically synthesizing a g-DNA fragment sequentially consisting of a restriction site, a transcription promoter, a crDNA for transcribing a crRNA, a 63transcription terminator, and a restriction site according to a sequence information of a biological target gene; and 
(C) respectively ligating the t-DNA fragment 
(3) construction and validation of gene-edited recombinant preparing competent cells or protoplasts, and introducing the Cas3 expression vector obtained in the step (1) 

Claim 3. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 1, wherein the t-DNA is a chemically or biologically synthesized t-DNA fragment with a desired genetic function, and the chemically or biologically synthesized t-DNA fragment is combined with the Cas3 expression vector or the gene editing vector, or exists independently.  

Claim 4. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 1, wherein the g-DNA is a chemically or biologically synthesized g-DNA fragment configured to transcribe the g-DNA into a crRNA, and the chemically or biologically synthesized g-DNA fragment binds into the Cas3 expression vector or the gene editing vector.  

Claim 5. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 1, wherein the genetic materials of all organisms are genetic materials originated from prokaryotic cells, or eukaryotic cells, and/or viruses without cellular structures.  

 cas3 gene-based gene editing method according to claim 1, wherein the gene editing is a genome editing mediated through specific cleavage of Cas3 on a target DNA guided by a crRNA or the t-DNA.  

Claim 7. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 1, wherein the gene editing is one selected from the group consisting of deletion, insertion, scarless point mutation, and a combination of the deletion, insertion, scarless point mutation performed on biological genetic materials.  

Claim 8. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 2, wherein the t-DNA is a chemically or biologically synthesized t-DNA fragment with the desired genetic function, and the chemically or biologically synthesized t-DNA fragment is combined with the Cas3 expression vector or the gene editing vector, or exists independently.  

Claim 9. (Currently Amended) The type I-B CRISPR-Cas system  cas3 gene-based gene editing method according to claim 2, wherein the g-DNA is a chemically or biologically synthesized g-DNA fragment configured to transcribe to obtain the crRNA, and the chemically or biologically synthesized g-DNA fragment binds into the Cas3 expression vector or the gene editing vector.
	
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Yong (YONG, DEXIANG. CRISPR-Cas System in Streptomyces Virginiae IBL14 and Its Gene Editing Method. China Master's Theses Full-Text Database, 2016 Dec. 31, ISSN:1674-0246, see IDS) teaches CRISPR-Cas System in Streptomyces Virginiae IBL14, the Examiner has found no teaching or suggestion in the prior art directed to a type I-B CRISPR-Cas system cas3 gene-based gene editing method comprising the following step:  performing a gene editing on genetic materials of all organisms by using a gene editing tool consisting of a protein Cas3 expression vector comprising the cas3 gene of Streptomyces virginiae IBL14 as set forth in SEQ ID NO: 1, and a gene editing vector comprising a t-DNA and/or a g-DNA.  It is noted by the Examiner that the references of Yong and CN105543266A do not teach the cas3 gene as set forth in SEQ ID NO: 1 (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656